COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Erik Catorce Madrid v. The State of Texas

Appellate case number:    01-15-00977-CR

Trial court case number: 1970160

Trial court:              County Criminal Court at Law No. 4 of Harris County

        On January 26, 2016, we abated the appeal and remanded this cause to the trial court to
correct the trial court’s certification of the defendant’s right of appeal. A supplemental clerk’s
record containing the trial court’s certification was filed in this Court on February 9, 2016. The
amended certification reflects that appellant has the right to appeal.
        Accordingly, we reinstate the appeal and set it on the active docket. The reporter’s
record is due on or before February 19, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually

Date: February 18, 2016